DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment received November 10, 2021 (“Amendment”) has been entered. Support for the Amendment is provided in the Applicant’s original disclosure. Claim 7 is cancelled per Applicant’s amendment received on November 10, 2021.

Response to Arguments
The Applicant’s arguments and remarks received November 10, 2021  have been fully considered in view of the Amendment. The arguments are persuasive in view of the Amendment and the rejections set forth in the September 3, 2021 Non-Final Rejection are accordingly withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an verbal authorization with Christopher Brown (Reg. No. 38,025) on November 26, 2021.
The application has been amended as follows: 
The subject matter of Claim 11 has been incorporated into claim 1, thus claim 11 is now cancelled. The preamble of the dependent claims 2-6, and 8-10 have also been amended to “a current collector comprising the porous body.” 

1. (Currently Amended) A current collector comprising a porous body with a framework having an integrally continuous, three-dimensional network structure, the framework comprising an outer shell and a core, wherein the core includes including one or both of a hollow or a conductive material, wherein the outer shell includes including nickel and cobalt, the cobalt having a ratio in mass of 0.2 or more and 0.4 or less or 0.6 or more and 0.8 or less relative to the total mass of the nickel and the cobalt, and the outer shell includes a spinel-type oxide represented by a chemical formula of NixCo3.xO4, where 0.6 ≤ x ≤ 1.2 or 1.8 ≤ x ≤2.4.  
2. (Currently Amended) A current collector comprising the porous body according to claim 1, wherein the outer shell further includes at least one additive element selected from the group consisting of nitrogen, sulfur, fluorine, and chlorine, and the additive element is 5 ppm or more and 10,000 ppm or less.  
3. (Currently Amended) A current collector comprising the porous body according to claim 1, wherein the outer shell further includes phosphorus as an additive element, and the additive element is 5 ppm or more and 50,000 ppm or less.  
4. (Currently Amended) A current collector comprising the porous body according to claim 1, wherein the outer shell further includes at least two or more additive elements selected from the group consisting of nitrogen, sulfur, fluorine, chlorine, and phosphorus, and the total of the additive elements is 5 ppm or more and 50,000 ppm or less.  
5. (Currently Amended) A current collector comprising the porous body according to claim 1, wherein the outer shell further includes oxygen.  
6. (Currently Amended) A current collector comprising the porous body according to claim 5, wherein the oxygen is 0.1% by mass or more and 35% by mass or less.  
7. (Canceled)  
8. (Currently Amended) A current collector comprising the porous body according to claim 1, wherein when the outer shell is observed in cross section at a magnification of 3,000 times to obtain an image, the image presents in any area 10 m square thereof five or less voids each having a longer diameter of 1 m or more.  
A current collector comprising the porous body according to claim 1, wherein the core is hollow.  
10. (Currently Amended) A current collector comprising the porous body according to claim 1, wherein the porous body has a sheet-shaped external appearance and has a thickness of 0.2 mm or more and 2 mm or less.  
11. (Canceled)  
12. (Currently Amended) A fuel cell comprising the current collector according to claim 1.

Allowable Subject Matter
Claims 1-6, 8-10 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art US20170133699A1 (Hiraiwa) in view of JP2012119126A (Masaki) does not disclose or suggest the claimed:
A current collector comprising a porous body with a framework having an integrally continuous, three-dimensional network structure, the framework comprising an outer shell and a core, wherein the core includes including one or both of a hollow or a conductive material, wherein the outer shell includes including nickel and cobalt, the cobalt having a ratio in mass of 0.2 or more and 0.4 or less or 0.6 or more and 0.8 or less relative to the total mass of the nickel and the cobalt, and the outer shell includes a spinel-type oxide represented by a chemical formula of NixCo3.xO4, where 0.6 ≤ x ≤ 1.2 or 1.8 ≤ x ≤2.4.  
In light of the discussion above, it is evident as to why the claimed invention is allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.G./Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729